            Case: 3:21-cv-00557 Document #: 1 Filed: 09/03/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,

                             Plaintiff,

               v.                                Case No.: 21-CV-557

 $95,950.00 IN U.S. CURRENCY,

                             Defendant.


                             VERIFIED COMPLAINT IN REM


       Plaintiff, United States of America, by its attorneys, Timothy M. O’Shea, Acting

United States Attorney for the Western District of Wisconsin, and by Heidi L. Luehring,

Assistant United States Attorney, brings this complaint and alleges as follows in

accordance with Supplemental Rule G(2) of the Federal Rules of Civil Procedure:

       1.      This is a civil action in rem brought to enforce the provision of 21 U.S.C.

' 881(a)(6) for the forfeiture of all moneys furnished or intended to be furnished in

exchange for a controlled substance, all proceeds traceable to such an exchange, and all

moneys used or intended to be used to facilitate a violation of Title II of the Controlled

Substances Act, 21 U.S.C. '' 801 et seq.
            Case: 3:21-cv-00557 Document #: 1 Filed: 09/03/21 Page 2 of 4




       2.      The defendant property consists of $95,950.00 in United States currency

seized on March 27, 2021, by the Wisconsin State Patrol (WSP) during a traffic stop of an

eastbound 2017 Infiniti vehicle for speeding on Interstate 94 near mile post 116 in

Jackson County, Wisconsin.

       3.      Plaintiff brings this action in rem to forfeit and condemn the defendant

property. This Court has jurisdiction over an action commenced by the United States

under 28 U.S.C. ' 1345 and over an action for forfeiture under 28 U.S.C. ' 1355(a).

       4.      This Court has in rem jurisdiction over the defendant property pursuant to

28 U.S.C. § 1355(b)(1)(A), because venue properly lies in the Western District of

Wisconsin pursuant to 28 U.S.C. § 1395.

       5.      Venue is proper in the United States District Court for the Western District

of Wisconsin pursuant to 28 U.S.C. § 1355(b)(1), because pertinent acts or omissions

giving rise to the forfeiture occurred in this District.

       6.      This Court has in rem jurisdiction over the defendant property under 28

U.S.C. ' 1355(b). Upon the filing of this complaint, the plaintiff requests that the Court

issue an arrest warrant in rem, pursuant to Supplemental Rule G(3)(b), which the

plaintiff will execute upon the property pursuant to 28 U.S.C. ' 1355(d) and

Supplemental Rule G(3)(c).

       7.      The factual allegations supporting the seizure of the defendant property

are contained within the attached declarations of Senior Financial Investigator Brenda

Viteri and Wisconsin State Trooper Justin Glasener and those factual allegations are
                                               2
             Case: 3:21-cv-00557 Document #: 1 Filed: 09/03/21 Page 3 of 4




incorporated herein as allegations asserted in this Complaint. As required by Rule

G(2)(f), the facts set forth in the declarations support a reasonable belief that the United

States will be able to meet its burden of proof at trial. Specifically, they support a

reasonable belief that the United States will be able to show by a preponderance of the

evidence that the defendant property is subject to forfeiture pursuant to 21 U.S.C. '

881(a)(6) because it constitutes 1) money, negotiable instruments, securities and other

things of value furnished and intended to be furnished in exchange for a controlled

substance in violation of the Controlled Substances Act; 2) proceeds traceable to such an

exchange; and 3) money, negotiable instruments, and securities used and intended to be

used to facilitate a violation of the Controlled Substances Act.

       WHEREFORE, the United States of America prays:

       (1)      that process of warrant be issued for the arrest of the defendant property;

       (2)      that due notice be given to all parties to appear and show cause why the

forfeiture should not be ordered;

       (3)      that judgment be entered ordering the property to be forfeited to the

United States of America for disposition according to law; and




                                              3
            Case: 3:21-cv-00557 Document #: 1 Filed: 09/03/21 Page 4 of 4




      (4)      that the United States of America be granted such other relief as this Court

may deem just and proper, together with the costs and disbursements of this action.

      Respectfully submitted this 3rd day of September 2021.

                                               TIMOTHY M. O’SHEA
                                               Acting United States Attorney

                                         By:      /s/ Heidi L. Luehring
                                               HEIDI L. LUEHRING
                                               Assistant U. S. Attorney
                                               222 W. Washington Avenue
                                               Suite 700
                                               Madison, Wisconsin 53703




                                               4
